Exhibit 10.47

 

FOURTH AMENDMENT TO

 

FOURTH AMENDED AND RESTATED

 

LOAN AND SECURITY AGREEMENT

WELLS FARGO RETAIL FINANCE, LLC, Agent

 

April 11, 2006

 

THIS FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Fourth Amendment”) is made in consideration of the mutual covenants
contained herein and benefits to be derived herefrom to the Fourth Amended and
Restated Loan and Security Agreement (as amended and in effect, the “Loan
Agreement”) dated October 30, 2004 and effective as of October 31, 2004 among
The Children’s Place Retail Stores, Inc. (the “Parent”) and each of the Parent’s
Subsidiaries identified on the signature pages thereto (such Subsidiaries,
together with Parent, are referred to hereinafter individually and collectively,
jointly and severally, as the “Borrowers”), with each of their chief executive
offices located at 915 Secaucus Road, Secaucus, New Jersey 07094, on the one
hand, and the financial institutions listed on the signature pages thereto (such
financial institutions, together with their respective successors and assigns,
are referred to hereinafter each individually as a “Lender” and collectively as
the “Lenders”), and Wells Fargo Retail Finance, LLC, as Agent, Wachovia Capital
Finance Corporation (New England) formerly known as Congress Financial
Corporation (New England), as Documentation Agent, and LaSalle Retail Finance, a
Division of LaSalle Business Credit, LLC, as Co-Agent, on the other hand.

 

Background:

 

At this time, the Borrowers and the Lenders desire to further amend the Loan
Agreement. Accordingly, it is hereby agreed by and between the Borrowers and the
Lenders, as follows:

 


1.                                       AMENDMENT TO ARTICLE 7 OF LOAN
AGREEMENT:  SECTION 7.20 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY ADDING THE
FOLLOWING SENTENCE TO THE END THEREOF:


 

“Further, any unutilized Capital Expenditures in any given fiscal year may be
carried forward as an increase to the subsequent year’s Capital Expenditure
covenant, without regard to any prior carryover.”

 


2.                                      RATIFICATION OF LOAN DOCUMENTS. NO
CLAIMS AGAINST THE  LENDERS:


 


(A)                                  EXCEPT AS PROVIDED HEREIN, ALL TERMS AND
CONDITIONS OF THE LOAN AGREEMENT AND OF EACH OF THE OTHER LOAN DOCUMENTS REMAIN
IN FULL FORCE AND EFFECT. THE  BORROWERS HEREBY RATIFY, CONFIRM, AND RE-AFFIRM
ALL TERMS AND PROVISIONS OF THE LOAN DOCUMENTS. THE BORROWERS HEREBY REPRESENT
AND WARRANT THAT (I) EXCEPT WITH RESPECT TO THOSE REPRESENTATIONS AND WARRANTIES
WHICH ARE BASED UPON WRITTEN DISCLOSURE SCHEDULES (WHICH HAVE NOT BEEN UPDATED
AS OF THE DATE OF THIS FOURTH AMENDMENT), ALL REPRESENTATIONS AND WARRANTIES
CONTAINED IN THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE TRUE AND
CORRECT AS OF THE DATE HEREOF.

 

1

--------------------------------------------------------------------------------


 


(B)                                 THE BORROWERS ACKNOWLEDGE AND AGREE THAT
THERE IS NO BASIS NOR SET OF FACTS ON WHICH ANY AMOUNT (OR ANY PORTION THEREOF)
OWED BY THE BORROWERS UNDER ANY LOAN DOCUMENT COULD BE REDUCED, OFFSET, WAIVED,
OR FORGIVEN, BY RESCISSION OR OTHERWISE; NOR IS THERE ANY CLAIM, COUNTERCLAIM,
OFF SET, OR DEFENSE (OR OTHER RIGHT, REMEDY, OR BASIS HAVING A SIMILAR EFFECT)
AVAILABLE TO THE BORROWERS WITH REGARD THERETO; NOR IS THERE ANY BASIS ON WHICH
THE TERMS AND CONDITIONS OF ANY OF THE OBLIGATIONS COULD BE CLAIMED TO BE OTHER
THAN AS STATED ON THE WRITTEN INSTRUMENTS WHICH EVIDENCE SUCH OBLIGATIONS.


 


(C)                                  THE BORROWERS HEREBY ACKNOWLEDGE AND AGREE
THAT THE BORROWERS HAVE NO OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST
THE LENDERS, OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS,
REPRESENTATIVES, PREDECESSORS, SUCCESSORS, OR ASSIGNS WITH RESPECT TO THE
OBLIGATIONS, OR OTHERWISE, AND THAT IF THE BORROWERS NOW HAVE, OR EVER DID HAVE,
ANY OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST THE LENDERS, OR THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, REPRESENTATIVES,
PREDECESSORS, SUCCESSORS, AND ASSIGNS, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN
EQUITY, FROM THE BEGINNING OF THE WORLD THROUGH THIS DATE AND THROUGH THE TIME
OF EXECUTION OF THIS FOURTH AMENDMENT, ALL OF THEM ARE HEREBY EXPRESSLY WAIVED,
AND THE BORROWERS HEREBY RELEASE THE LENDERS, AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, ATTORNEYS, REPRESENTATIVES, PREDECESSORS, SUCCESSORS, AND
ASSIGNS FROM ANY LIABILITY THEREFOR.


 


3.                                       MISCELLANEOUS:


 


(A)                                  TERMS USED IN THIS FOURTH AMENDMENT WHICH
ARE DEFINED IN THE LOAN AGREEMENT ARE USED AS SO DEFINED.


 


(B)                                 THIS FOURTH AMENDMENT MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL,
AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AGREEMENT.


 


(C)                                  THIS FOURTH AMENDMENT EXPRESSES THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY. NO PRIOR NEGOTIATIONS OR DISCUSSIONS SHALL LIMIT, MODIFY, OR OTHERWISE
AFFECT THE PROVISIONS HEREOF.


 


(D)                                 ANY DETERMINATION THAT ANY PROVISION OF THIS
FOURTH AMENDMENT OR ANY APPLICATION HEREOF IS INVALID, ILLEGAL, OR UNENFORCEABLE
IN ANY RESPECT AND IN ANY INSTANCE SHALL NOT AFFECT THE VALIDITY, LEGALITY, OR
ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER INSTANCE, OR THE VALIDITY,
LEGALITY, OR ENFORCEABILITY OF ANY OTHER PROVISIONS OF THIS FOURTH AMENDMENT.


 


(E)                                  THE BORROWERS SHALL PAY ON DEMAND ALL COSTS
AND EXPENSES OF THE LENDERS, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES
INCURRED BY THE LENDERS IN CONNECTION WITH THE PREPARATION, NEGOTIATION,
EXECUTION, AND DELIVERY OF THIS FOURTH AMENDMENT.


 


(F)                                    IN CONNECTION WITH THE INTERPRETATION OF
THIS FOURTH AMENDMENT AND ALL OTHER DOCUMENTS, INSTRUMENTS, AND AGREEMENTS
INCIDENTAL HERETO:

 

2

--------------------------------------------------------------------------------


 


(I)                                     ALL RIGHTS AND OBLIGATIONS HEREUNDER AND
THEREUNDER, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY, AND PERFORMANCE, SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
CALIFORNIA AND ARE INTENDED TO TAKE EFFECT AS SEALED INSTRUMENTS.


 


(II)                                  THE CAPTIONS OF THIS FOURTH AMENDMENT ARE
FOR CONVENIENCE PURPOSES ONLY, AND SHALL NOT BE USED IN CONSTRUING THE INTENT OF
THE LENDERS AND THE BORROWERS UNDER THIS FOURTH AMENDMENT.


 


(III)                               IN THE EVENT OF ANY INCONSISTENCY BETWEEN
THE PROVISIONS OF THIS FOURTH AMENDMENT AND ANY OF THE OTHER LOAN DOCUMENTS OR
OTHER AGREEMENTS ENTERED INTO BY AND BETWEEN THE LENDERS AND THE BORROWERS, THE
PROVISIONS OF THIS FOURTH AMENDMENT SHALL GOVERN AND CONTROL.


 


(G)                                 THE LENDERS AND THE BORROWERS HAVE PREPARED
THIS FOURTH AMENDMENT AND ALL DOCUMENTS, INSTRUMENTS, AND AGREEMENTS INCIDENTAL
HERETO WITH THE AID AND ASSISTANCE OF THEIR RESPECTIVE COUNSEL. ACCORDINGLY, ALL
OF THEM SHALL BE DEEMED TO HAVE BEEN DRAFTED BY THE LENDERS AND THE BORROWERS
AND SHALL NOT BE CONSTRUED AGAINST EITHER PARTY.


 


[SIGNATURES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

 

THE CHILDREN’S PLACE RETAIL
STORES, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Hiten Patel

 

 

Name:

Hiten Patel

 

 

Title:

SVP CFO

 

 

 

 

 

THE CHILDREN’S PLACE SERVICES
COMPANY LLC, a Delaware limited
liability company

 

 

 

 

By:

/s/ Hiten Patel

 

 

Name:

Hiten Patel

 

 

Title:

SVP CFO

 

 

 

 

 

WELLS FARGO RETAIL FINANCE,
LLC, a Delaware limited liability company,

 

as Agent and as a Lender

 

 

 

 

By:

/s/ Michelle L. Ayou

 

 

Name:

Michelle L. Ayou

 

 

Title:

Vice President

 

 

 

 

 

WACHOVIA CAPITAL FINANCE
CORPORATION (NEW ENGLAND), a
Massachusetts corporation, as
Documentation Agent and as a Lender

 

 

 

 

By:

/s/ Willis A. Williams

 

 

Name:

Willis A. Williams

 

 

Title:

Vice President

 

 

 

 

 

LASALLE RETAIL FINANCE,

 

a Division of LaSalle Business Credit, LLC,
as Agent for Standard Federal Bank
National Association

 

as Co-Agent and as a Lender

 

 

 

 

By:

/s/ Matthew D. Potter

 

 

Name:

Matthew D. Potter

 

 

Title:

Assistant Vice President

 

 

4

--------------------------------------------------------------------------------


 

 

WEBSTER BUSINESS CREDIT CORP.,

 

 

 

By:

/s/ Walter Stockhecker

 

 

Name:

Walter Stockhecker

 

 

Title:

Vice President

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT,
INC.,

 

 

 

By:

/s/ Manuel R. Borges

 

 

Name:

Manuel R. Borges

 

 

Title:

Vice President

 

 

5

--------------------------------------------------------------------------------

 